IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1654
                           Filed November 23, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ROSS EDWARD THORNTON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Jefferson County, Gregory G. Milani,

Judge.



      Ross Thornton appeals his conviction of first-degree robbery. AFFIRMED.



      Andy Dunn of Parrish Kruidenier Dunn Gentry Brown Bergmann &

Messamer L.L.P., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee.



      Considered by May, P.J., Ahlers, J., and Doyle, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                         2


DOYLE, Senior Judge.

       At 1:13 p.m. on June 1, 2018, a masked gunman entered the Pilot Grove

Savings Bank in Packwood. Brandishing a handgun and carrying a cloth sack, the

robber demanded that a bank employee fill up the cloth sack with money. The

bank employee complied. Surveillance video from the area showed the vehicle

involved in the robbery.    Using vehicle registration records and the physical

description of the robber, law enforcement identified Ethan Spray as the suspect.

Spray was arrested in October 2018.

       About eight months later, a year after the robbery, Spray began cooperating

with law enforcement. He pled guilty and agreed to testify against Ross Thornton

in exchange for a reduced sentence. According to Spray, Thornton was one of

two accomplices involved in the planning and aftermath of the robbery. Spray

identified Thornton as the person who drove him to and from the bank on the day

of the robbery.

       A jury found Thornton guilty of aiding and abetting robbery in the first

degree.    On appeal, Thornton challenges the sufficiency of the evidence

supporting the verdict. We review a challenge to the sufficiency of the evidence

for correction of errors at law. See State v. Robinson, 859 N.W.2d 464, 467 (Iowa

2015). We affirm if substantial evidence supports the jury’s finding of guilt. See

id. We consider the entire record, not just the evidence supporting the verdict, but

we view the evidence in the light most favorable to the State. See id. Evidence is

substantial if it could convince a rational fact finder that the defendant is guilty

beyond a reasonable doubt. See id.
                                          3


       Thornton claims there is insufficient evidence of his guilt because there is

no evidence connecting him to the robbery aside from Spray’s testimony. Because

Spray is an accomplice, Thornton cannot be convicted based on his testimony

alone; there must be evidence to corroborate Spray’s testimony. See Iowa R.

Crim. P. 2.21(3). The corroborating evidence must show more than just the

commission of the offense or the circumstances therefore. See Iowa R. Crim.

P. 2.21(3). But it need not be strong or entirely inconsistent with a defendant’s

innocence. See State v. Bugely, 562 N.W.2d 173, 176 (Iowa 1997). The question

before us is whether other evidence supports some material part of Spray’s

testimony and tends to connect Thornton to the robbery. See id.

       There is evidence corroborating material parts of Spray’s testimony that

connects Thornton to the robbery.       Facebook messages exchanged between

Thornton and Spray show they planned to meet at 11:30 a.m. on the day of the

robbery, and Thornton sent Spray messages at 11:38 a.m. and 12:05 p.m. telling

him to “[h]urry up.” Spray testified it took about forty or forty-five minutes to drive

from Thornton’s home to Packwood.             Cellphone records show Thornton’s

cellphone received or placed several calls using the Packwood cellphone tower

between 12:54 p.m. and 1:16 p.m. on the day of the robbery. About five minutes

after the robbery, a witness saw a vehicle matching the description of Spray’s

sedan speeding away from Packwood before it turned from the paved highway

onto a gravel road and then parking in front of a black pickup truck about a half-

mile from the highway. The witness drove by and saw two men exit the sedan,

one carrying white sacks, and his description of the truck is like one owned by

Thornton. And when law enforcement executed a search warrant for Thornton’s
                                         4


home, they found $55,000 in cash. Thornton told law enforcement that Spray gave

him the money but denied involvement in the robbery.

      Thornton makes an ardent attempt to explain away or undermine the

evidence against him. He highlights inconsistencies in Spray’s testimony, argues

Spray’s character is tarnished, emphasizes Spray’s motivation to implicate

Thornton in order to receive a lesser sentence, and claims Spray’s

methamphetamine use impacted his memory. Thornton also cites evidence that

points to his innocence. For instance, he notes the alibi evidence provided by a

friend’s twelve-year-old daughter, who spent the day at Thornton’s house and

claimed Thornton was there the entire time. He also notes that the witness who

saw Spray’s vehicle outside of town did not identify Thornton as one of the two

men exiting it; one man matched Spray’s description, but the witness stated that

the tattoo he saw on the second man’s right forearm did not match a tattoo on

Thornton’s right forearm. Thornton’s arguments go to how much credibility to

assign the corroborating evidence, not to its existence.       See id. (noting the

existence of corroborating evidence is a legal question for the court, and its

sufficiency is a question of fact for the jury).   The State “need not establish

corroborative evidence beyond a reasonable doubt.” State v. Hoeck, 547 N.W.2d

852, 859 (Iowa Ct. App. 1996). Corroborating evidence need not confirm every

material fact to which the accomplice testifies. See State v Brown, 397 N.W.2d

689, 695 (Iowa 1986). “[A] small amount of corroborative evidence is all that is

required.” State v. Shortridge, 589 N.W.2d 76, 80 (Iowa Ct. App. 1998). And any

inconsistencies in corroborative testimony are for the jury to resolve. See State v.

Cuevas, 281 N.W.2d 627, 631 (Iowa 1979) (rejecting argument that “corroboration
                                             5


testimony was weak and suspect” because “we do not purport to assess the

credibility of the witnesses; that is for the jury”).

       In applying the above principles, we conclude the State provided sufficient

corroborating evidence.      Spray’s accomplice testimony is not “so impossible,

absurd, and self-contradictory” that we can disregard it. See State v. Mitchell, 568

N.W.2d 493, 503 (Iowa 1997). And although there is evidence from which a trier

of fact could find Thornton not guilty, when viewed in the light most favorable to

the State, substantial evidence supports the jury’s verdict. We therefore affirm.

       AFFIRMED.